 



Exhibit 10.1
EXECUTION COPY
FOURTH OMNIBUS AMENDMENT
(Apple Ridge)
     THIS Fourth Omnibus Amendment (this “Agreement”) is entered into this 29th
day of November, 2006 for the purpose of making amendments to the documents
described in this Agreement.
     WHEREAS, this Agreement is among (i) Cartus Corporation, a Delaware
corporation (“Cartus”), (ii) Cartus Financial Corporation, a Delaware
Corporation (“CFC”), (iii) Apple Ridge Services Corporation, a Delaware
corporation (“ARSC”), (iv) Apple Ridge Funding LLC, a limited liability company
organized under the laws of the State of Delaware (the “Issuer”), (v) The Bank
of New York, as successor to JPMorgan Chase Bank, N.A., a banking corporation
organized and existing under the laws of New York, as successor Indenture
Trustee. (the “Indenture Trustee”), (vi) The Bank of New York, a New York state
banking corporation (the “Paying Agent”), as paying agent, authentication agent
and transfer agent and registrar, (vii) the Conduit Purchasers, Committed
Purchasers and Managing Agents party to the Note Purchase Agreement defined
below, and (viii) Calyon Corporate and Investment Bank, as Administrative Agent
and Lead Arranger (the “Administrative Agent”).
     WHEREAS, this Agreement relates to the following documents (as such
documents have previously been amended):
          —Master Indenture dated as of April 25, 2000 (the “Master Indenture”)
among the Issuer, the Indenture Trustee and the Paying Agent.
          —Transfer and Servicing Agreement dated as of April 25, 2000 (the
“Transfer and Servicing Agreement”) by and between ARSC, as transferor, Cartus,
as originator and servicer, CFC, as originator, the Issuer, as transferee and
the Indenture Trustee;
          —Indenture Supplement dated as of January 31, 2005 (the “Indenture
Supplement”) among the Issuer, the Indenture Trustee and the Paying Agent;
          —Note Purchase Agreement dated as of January 31, 2005 (the “Note
Purchase Agreement”) among the Issuer, Cartus, as servicer, the Conduit
Purchasers, Committed Purchasers and Managing Agents party thereto, and the
Administrative Agent; and
     WHEREAS, the Transfer and Servicing Agreement, Indenture Supplement and the
Note Purchase Agreement are, in this Agreement, collectively the “Affected
Documents”;
     WHEREAS, terms used in this Agreement and not defined herein shall have the
meanings assigned to such terms in the Purchase Agreement, and, if not defined
therein, as defined in the Master Indenture.

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, the parties hereto hereby recognize and agree:

1.   Effective as of the date hereof, the Note Purchase Agreement is hereby
amended as follows:

  a.   Section 1.01 is hereby amended to delete the definition of “Commitment
Termination Date” in its entirety and to substitute therefor the following
definition of “Commitment Termination Date”:         “Commitment Termination
Date” means November 27, 2007, or such later date to which the Termination Date
may be extended in accordance with Section 2.11 of this Agreement.”     b.  
Schedule II is hereby amended to delete in its entirety and to substitute
therefor the following:

SCHEDULE II
PURCHASER GROUP INFORMATION

                          Managing Agent   Conduit Purchaser(s)   Committed
Purchaser(s)   Commitment(s)   Purchaser Group Limit
 
                       
CALYON Corporate and Investment Bank
  Atlantic Asset Securitization Corp.   Calyon New York Branch   $ 206,818,182  
  $ 206,818,182  
 
                       
BMO Capital Markets Corp.
  Fairway Finance
Company, LLC   The Bank of Montreal   $ 177,272,727     $ 177,272,727  
 
                       
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
  Victory Receivables
Corporation   The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch   $
118,181,818     $ 118,181,818  
 
                       
The Bank of Nova Scotia
  Liberty Street Funding Corp.   The Bank of Nova Scotia   $ 147,727,273     $
147,727,273  
 
                       
SMBC Securities, Inc.
  Manhattan Asset
Funding Company LLC   Sumitomo Mitsui
Banking Corporation   $ 50,000,000     $ 50,000,000  

2.   Effective as of the date hereof, the Transfer and Servicing Agreement is
hereby amended as follows:

  a.   Section 1.01 is hereby amended to delete the definition of “Reported
EBITDA”.

2



--------------------------------------------------------------------------------



 



  b.   Section 9.01 is hereby amended to delete clause (f) in its entirety and
to substitute therefor the following clause (f):         “Realogy shall fail to
have a long-term unsecured debt rating of BB- or better from Standard & Poors
and Ba3 or better from Moody’s;”

3.   Effective as of the date hereof, the Indenture Supplement is hereby amended
as follows:

  a.   Section 6.01(j) is hereby amended to delete the figure “one hundred fifty
(150)” and to substitute therefor “one hundred eighty (180)”     b.  
Section 6.01(k) is hereby amended to delete the figure “one hundred twenty
(120)” and to substitute therefor “one hundred fifty (150)”     c.  
Section 2.01 is hereby amended to delete the definition of “Yield Reserve Ratio”
in its entirety and to substitute therefor the following definition of “Yield
Reserve Ratio”:         ““Yield Reserve Ratio” shall mean, as of any date of
determination, the quotient expressed as a percentage, of (a) the product of
(i) the sum of (A) the product of (1) the Applicable Yield Factor multiplied by
(2) the one-month Eurodollar Rate as of the last Business Day of the immediately
preceding Monthly Period plus (B) 0.75% multiplied by (ii) 2.25 multiplied by
the Average Days Outstanding as of the end of the immediately preceding Monthly
Period divided by (b) 360. For purposes of the foregoing, the “Applicable Yield
Factor” shall be 1.25, provided that if the Average Days in Inventory for
Appraised Value Homes for any Monthly Period is equal to or greater than one
hundred fifty (150) days, then commencing on such date the Applicable Yield
Factor shall be 2.25 and shall continue to be 2.25 until such time as the
Average Days in Inventory for Appraised Value Homes has been reduced to and
remained below one hundred fifty (150) days for two (2) consecutive Monthly
Periods.”

4.   Effective as of the date hereof, the Master Indenture is hereby amended as
follows:

  a.   Obligor Limit: The definition of “Obligor Limit” is hereby amended to add
the following proviso at the end of the first sentence therein:         “, and
provided, further, that notwithstanding the foregoing, with respect to Accenture
Ltd., so long as Accenture Ltd. has (i) an unsecured long-term debt rating (or
equivalent shadow rating) of “A+” or better from S&P and (ii) either no
unsecured long-term rating from Moody’s or an unsecured long-term rating of “A1”
or better from Moody’s, Accenture Ltd. shall have an Obligor Limit of 6% of the
Aggregate Receivable Balance.”

5.   Conditions Precedent.

  a.   This Agreement shall be effective upon satisfaction of the following
conditions precedent: the Indenture Trustee shall have previously received (a)
counterparts of the signature pages hereto executed by all parties hereto, (b)
counterparts of the

3



--------------------------------------------------------------------------------



 



      signature pages to the amended and restated Fee Letter (as defined in the
Indenture Supplement) executed by all parties thereto, (c) the consent of the
Majority Investors to the execution of this Agreement, which consent shall be
evidenced by their execution of the signature pages attached to this Agreement,
and (d) counterparts of an Assignment and Acceptance, executed by all of the
Purchasers party hereto confirms the information set forth in Section 1(a)
hereof.     b.   The Issuer shall have caused to be executed and delivered to
The Bank of New York, as authentication agent, (i) a Series 2005-1 Note in the
amount of $50,000,000 payable to the order of SMBC Securities, Inc., as Managing
Agent for its Purchaser Group, together with an Issuer Order requesting
authentication of the same and (ii) a Series 2005-1 Note payable to The Bank of
Tokyo-Mitsubishi UFJ, Ltd., New York Branch (“BTM”), as Managing Agent, in the
amount of $118,181,818, together with an Issuer Order requesting authentication
of the same upon BTM’s surrender to the Authentication Agent of its pre-existing
Series 2005-1 Note. The Issuer further agrees, upon request from any other
Managing Agent, to execute and deliver, and request the Authentication Agent to
authenticate, a replacement Series 2005-1 Note payable to such Managing Agent in
the amount of its new Purchaser Group Limit upon surrender of such Managing
Agent’s pre-existing Series 2005-1 Note.

6.   THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK, INCLUDING §5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES.

7.   This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.

8.   Upon the effectiveness of this Agreement: (i) all references in any
Affected Document to “this Agreement”, “hereof”, “herein” or words of similar
effect referring to such Affected Document shall be deemed to be references to
such Affected Document as amended by this Agreement; (ii) each reference in any
of the Affected Documents to any other Affected Document and each reference in
any of the other Transaction Documents to any of the Affected Documents shall
each mean and be a reference to such Affected Document as amended by this
Agreement; and (iii) each reference in any Transaction Document to any of the
terms or provisions of an Affected Document which are redefined or otherwise
modified hereby shall mean and be a reference to such terms or provisions as
redefined or otherwise modified by this Agreement; provided, that,
notwithstanding the foregoing or any other provisions of this Agreement , the
amendments contained in this Agreement shall not be effective to (x) modify on a
retroactive basis any representations or warranties previously made under the
Purchase Agreement, Receivables Purchase Agreement or Transfer and Servicing
Agreement with respect to Receivables transferred or purported to have

4



--------------------------------------------------------------------------------



 



    been transferred thereunder prior to the date herein, which representations
and warranties shall continue to speak as of the dates such Receivables were
transferred and based on the terms and provisions of the Affected Documents as
in effect at such time or (y) otherwise modify the terms of any transfer or
purported transfer of any Receivable transferred or purported to be transferred
pursuant to the Purchase Agreement prior to the date herein.   9.   This
Agreement shall not be deemed, either expressly or impliedly, to waive, amend or
supplement any provision of the Affected Documents other than as set forth
herein, each of which Affected Document, as modified hereby, remains in full
force and effect and is hereby reaffirmed, ratified and confirmed.   10.   By
its signature hereto each of the investors signing hereto as an Investor
(constituting all of the Investors in Series 2005-1) hereby direct the Indenture
Trustee to agree, consent to and accept this Agreement. For the purposes of the
signature pages hereto, the term “Investor” is synonymous with the term
“Noteholder” as defined in the Master Indenture.   11.   The Issuer represents
and warrants that the Apple Ridge Funding, LLC Secured Variable Funding Notes,
Series 2005-1 (the “Series 2005-1 Notes”) are the only Notes outstanding under
the Master Indenture. Each Conduit Purchaser party hereto represents and
warrants that (i) it is the beneficial owner of the Series 2005-1 Notes
currently outstanding issued in its favor; (ii) it is duly authorized to consent
to this Agreement and to direct the Indenture Trustee as set forth herein; and
(iii) its authorization has not been granted or assigned to any other person or
entity.

5



--------------------------------------------------------------------------------



 



EXECUTION COPY
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized as of the date first above
written.

            CARTUS CORPORATION
      By:   /s/ David M. Rapp         Name:   David M. Rapp         Title:  
Vice President        CARTUS FINANCIAL CORPORATION
      By:   /s/ David M. Rapp         Name:   David M. Rapp         Title:  
Vice President        APPLE RIDGE SERVICES CORPORATION
      By:   /s/ David M. Rapp         Name:   David M. Rapp         Title:  
Vice President        APPLE RIDGE FUNDING LLC
      By:   /s/ David M. Rapp         Name:   David M. Rapp         Title:  
Vice President     

Signature Page to Fourth Omnibus Amendment
November 2006

S-1



--------------------------------------------------------------------------------



 



            THE BANK OF NEW YORK, as Successor Indenture Trustee and Paying
Agent
      By:   /s/ Gregory J. Weadock         Name:   Gregory J. Weadock        
Title:   Trust Officer     

Signature Page to Fourth Omnibus Amendment
November 2006

S-2



--------------------------------------------------------------------------------



 



              CALYON CORPORATE AND INVESTMENT BANK, as Administrative Agent and
a Managing Agent
 
       
 
  By:   /s/ Sam Pilcer
 
            Name: Sam Pilcer     Title: Managing Director
 
       
 
  By:   /s/ Gary Miller
 
            Name: Gary Miller     Title: Managing Director
 
            CALYON NEW YORK BRANCH,
as a Committed Purchaser
 
       
 
  By:   /s/ Sam Pilcer
 
            Name: Sam Pilcer     Title: Managing Director
 
       
 
  By:   /s/ Gary Miller
 
            Name: Gary Miller     Title: Managing Director
 
            ATLANTIC ASSET SECURITIZATION LLC, as a Conduit Purchaser
 
       
 
  By:   /s/ Sam Pilcer
 
            Name: Sam Pilcer     Title: Managing Director
 
       
 
  By:   /s/ Gary Miller
 
            Name: Gary Miller     Title: Managing Director

Signature Page to Fourth Omnibus Amendment
November 2006

S-3



--------------------------------------------------------------------------------



 



              BMO CAPITAL MARKETS CORP., as a Managing Agent
 
       
 
  By:   /s/ Brian T. Zaban
 
            Name: Brian T. Zaban     Title: Vice President
 
            BANK OF MONTREAL, as a Committed Purchaser
 
       
 
  By:   /s/ Gary Herron
 
            Name: Gary Herron     Title: Associate
 
            FAIRWAY FINANCE COMPANY, LLC,
as a Conduit Purchaser
 
       
 
  By:   /s/ Amy S. Keith
 
            Name: Amy S. Keith     Title: Vice President

Signature Page to Fourth Omnibus Amendment
November 2006

S-4



--------------------------------------------------------------------------------



 



              THE BANK OF NOVA SCOTIA, as a Managing Agent and a Committed
Purchaser
 
       
 
  By:   /s/ Norman Last
 
            Name: Norman Last     Title: Managing Director
 
            LIBERTY STREET FUNDING CORP., as a Conduit Purchaser
 
       
 
  By:   /s/ Jill A. Gordon
 
            Name: Jill A. Gordon     Title: Vice President

Signature Page to Fourth Omnibus Amendment
November 2006

S-5



--------------------------------------------------------------------------------



 



              THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., New York Branch, as a
Managing Agent
 
       
 
  By:   /s/ Aditya Reddy
 
            Name: Aditya Reddy     Title: VP
 
            THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., New York Branch, as a
Committed Purchaser
 
       
 
  By:   /s/ Chi-Cheng Chen
 
            Name: Chi-Cheng Chen     Title: Authorized Signatory
 
            VICTORY RECEIVABLES CORPORATION,
as a Conduit Purchaser
 
       
 
  By:   /s/ Franklin P. Collazo
 
            Name: Franklin P. Collazo     Title Secretary

Signature Page to Fourth Omnibus Amendment
November 2006

S-6



--------------------------------------------------------------------------------



 



              SMBC SECURITIES, INC.,
as a Managing Agent
 
       
 
  By:   /s/ Eric Zerof
 
            Name: Eric Zerof     Title: President
 
            SUMITOMO MITSUI BANKING CORPORATION,
as a Committed Purchaser
 
       
 
  By:   /s/ Shigeru Tsuru
 
            Name: Shigeru Tsuru     Title: Joint General Manager

                  MANHATTAN ASSET FUNDING COMPANY LLC,
as a Conduit Purchaser
 
                    By: MAF Receivables Corp., its Member
 
           
 
      By:   /s/ Philip A. Martone
 
                    Name: Philip A Martone         Title: Vice President

Signature Page to Fourth Omnibus Amendment
November 2006

S-7